UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4624


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME KELLY FOSTER, a/k/a Jezzy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-00711-HFF-25)


Submitted:   June 23, 1010                 Decided:   July 6, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Godwin Oyewole, Washington, D.C., for Appellant. W. Walter,
Wilkins, III, United States Attorney, E. Jean Howard, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome   Kelly   Foster   pled   guilty   to   one   count   of

conspiracy to possess with intent to distribute five kilograms

or more of cocaine and fifty grams or more of cocaine base, in

violation of 18 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2006).            He

previously appealed his 170-month sentence and we remanded his

case for resentencing in light of United States v. Roseboro, 551

F.3d 226 (4th Cir. 2009).    On remand, the district court reduced

Foster’s sentence to eighty-three months’ imprisonment.          Foster

again appealed his sentence.        Finding no reversible error, we

affirm.

          Foster’s sole challenge in his opening brief on appeal

is to his original 170-month sentence, arguing that the district

court committed reversible error in failing to discuss the 18

U.S.C. § 3553(a) (2006) factors in handing down that sentence.

The Government contends that Foster is precluded from raising

this issue based on the mandate rule set out in United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993).       In his reply brief, Foster

argues that an exception to the mandate rule applies and that

the district court also failed to address the § 3553(a) factors

on remand.

          “The mandate rule is a specific application of the law

of the case doctrine.”     Volvo Trademark Holding Aktiebolaget v.

Clark Mach. Co., 510 F.3d 474, 481 (4th Cir. 2007).             When we

                                    2
remand for resentencing, the mandate rule precludes the district

court from considering issues that were expressly or impliedly

decided by this court on appeal.                          Bell, 5 F.3d at 66.               “In

addition,    the    [mandate]          rule      forecloses       litigation      of   issues

decided     by    the     district        court      but    foregone       on   appeal       or

otherwise waived, for example because they were not raised in

the district court.”            Id.       There are, however, exceptions to the

mandate rule:        “(1) a showing that controlling legal authority

has changed dramatically; (2) that significant new evidence, not

earlier obtainable in the exercise of due diligence, has come to

light; or (3) that a blatant error in the prior decision will,

if    uncorrected,      result       in     a    serious    injustice.”         Id.    at    67

(internal quotation marks and alterations omitted).

            We     find       that    the       mandate    rule     forecloses     Foster’s

argument     that       the     district         court     failed     to   consider         the

§ 3553(a)    factors          during      the    original     sentencing        proceeding.

Foster had the opportunity to raise this argument during the

original sentencing and in his initial appeal, but failed to do

so.     See Volvo Trademark, 510 F.3d at 481 (noting that the

plaintiff failed to raise its claim in earlier proceedings and

that “a remand proceeding is not the occasion for raising new

arguments    or     legal       theories”).              Further,    we    find    that      no

exception to the mandate rule is applicable to Foster’s case,



                                                 3
considering that Foster received a downward departure from the

bottom end of the applicable Guidelines range.

               Additionally, Foster argues for the first time in his

reply    brief    that    the    district     court    failed      to   discuss       the

§ 3553(a) factors in imposing the eighty-three month sentence on

remand.     However, “[i]t is a well settled rule that contentions

not raised in the argument section of the opening brief are

abandoned.”       A Helping Hand, LLC v. Baltimore County, Md., 515

F.3d     356,    369     (4th    Cir.   2008)    (internal         quotation      marks

omitted); see also SEC v. Pirate Investor LLC, 580 F.3d 233, 255

n.23    (4th    Cir.    2009)    (stating     that    “[o]rdinarily        we    do   not

consider arguments raised for the first time in a reply brief”).

Therefore,       we    decline    to    consider      the    argument      raised     in

Foster’s reply brief.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented      in    the    materials

before    the    court    and    argument     would    not   aid    the    decisional

process.

                                                                                AFFIRMED




                                          4